Citation Nr: 1420024	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  08-16 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot disorder, to include as secondary to the service-connected residuals of a right knee injury.

2.  Propriety of the reduction of the evaluation for residuals of a right knee injury from 30 percent to 10 percent as of March 1, 2008.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1962 to October 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2006 and December 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the December 2006 rating decision, the RO denied reopening the claim for service connection for a left foot disorder, as being secondary to residuals of a right knee injury.  In the December 2007 rating decision, the RO reduced the evaluation for residuals of a right knee injury from 30 percent to 10 percent, effective March 1, 2008.  The Veteran then perfected timely appeals of these issues.

In April 2012, the Board reopened the previously denied claim of entitlement to service connection for a left foot disorder.  The Board then remanded the reduction and service connection claims to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 


FINDINGS OF FACT

1.  The Veteran's left foot disorder was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, is not shown to have manifested within one year from the date of his separation from the military, and is not shown to be caused or aggravated by his service-connected residuals of a right knee injury.

2.  At the time of the December 2007 reduction, the 30 percent rating for the service-connected residuals of a right knee injury had been in effect since April 26, 2000, so more than five years.
3.  At the time of the December 2007 rating decision that implemented the reduction, there was no evidence showing actual sustained and material improvement in the Veteran's right knee disability that was reasonably certain to be maintained under the ordinary conditions of life.  


CONCLUSIONS OF LAW

1.  Service connection for a left foot disorder, to include as secondary to the service-connected residuals of a right knee injury, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  The reduction of the Veteran's disability rating for his service-connected residuals of a right knee injury from 30 percent to 10 percent, effective March 1, 2008, was not proper, and thus restoration of the 30 percent rating is warranted, effective March 1, 2008.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.105(e), 3.344, 4.71a, Diagnostic Codes (DCs) 5010, 5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Initially, in light of the fully favorable determination regarding the reduction claim, no further discussion of compliance with VA's duty to notify and assist is necessary.  

Regarding the service connection claim, under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in July 2006 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the service connection issue has been obtained.  His STRs, Social Security Administration (SSA) disability benefits records, and post-service VA and private treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in pertinent VA examinations in May 1999 and June 2012, the results of which have been included in the claims file for review.  The examinations involved thorough examinations of the Veteran and medical opinions on the issue of secondary service connection that were supported by sufficient rationale.  The June 2012 VA examination also included a review of the Veteran's claims file.  Therefore, the Board finds that the VA examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

The Board notes that while a VA examination has been conducted, a medical opinion on the issue of direct service connection has not been obtained.  However, the Board finds that the evidence, which reveals that the Veteran did not have a left foot injury during service, and he does not contend that his left foot disorder is related to service, and there is no competent evidence showing a nexus between service and the disorder at issue, warrants the conclusion that a remand for an opinion is not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As service and post-service treatment records provide no basis to grant this claim, and in fact provides evidence against this claim, the Board finds no basis for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is:  (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.

The Board is also satisfied as to substantial compliance with its April 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included obtaining the Veteran's SSA disability benefits records, which were obtained and associated with the claims file.  The remand also included providing the Veteran with a VA examination and medical opinion, which were provided in June 2012.  Finally, the remand included readjudicating the claim, which was accomplished in the November 2012 Supplemental Statement of the Case (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's service connection claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.


II.  Service Connection

The Veteran seeks secondary service connection for a left foot disorder.  The Veteran asserts that service connection for a left foot disorder should be granted because he had favored his right side, which caused problems with his left foot due to putting more weight and stress on the left foot.  See VA Form 21-4138, Statement in Support of Claim, dated August 1999.

To establish direct service connection, the record must contain:  (1) evidence of a current disorder; (2) evidence of in-service incurrence or aggravation of an injury or disease; and, (3) evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis (i.e., degenerative joint disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new restriction on claimants.  Nonetheless, because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, as this version is more favorable to the Veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The Board will begin by addressing direct service connection.

As noted above, the first element of direct service connection requires evidence of a current disorder.  Here, current diagnoses have been established.  The Veteran was diagnosed with non-functioning posterior tiballis tendon of the left foot with pronated left foot and old rupture of the Achilles tendon in a March 2007 VA outpatient treatment record.  In July 2010, the Veteran's private physician diagnosed the Veteran with clawtoes of the left foot.  On VA examination in June 2012, the Veteran was diagnosed with hammertoes of the left foot, and degenerative arthritis in the first and second metatarsophalangeal (MTP) joints on X-rays.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires evidence of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs are silent for documentation of a left foot injury, or complaints of or treatment for a left foot disorder.  The Veteran's active duty ended in October 1964.  

The first post-service relevant evidence was in a June 1995 VA Medical Center (VAMC) treatment record and X-ray, which documented that the Veteran had minor degenerative changes of his left foot.  He was referred to surgery for a diabetic ulcer of his left great toe.  At that time, the Veteran did not attribute his current left foot symptoms to his active military service.  Again, the Veteran's active duty ended in 1964.  

As previously mentioned, the third element of direct service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  There is no positive medical nexus evidence in the claims file.  As previously stated, a VA examination is not necessary in this case.  The treatment records do not provide any supporting evidence and the Veteran does not contend that he has a left foot disorder related to service.  For all of these reasons, service connection on a direct basis is not warranted.

The Veteran does not report continuous symptomatology since his active military service, and his STRs do not document a chronic left foot disorder.  When the Veteran was first treated post-service in 1995, he did not indicate that his current left foot symptoms had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim does not raise the theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for degenerative joint disease of the left foot.  As stated above, the earliest post-service medical treatment records are dated from 1995, and the Veteran was separated from the active duty in 1964.  No diagnosis of degenerative joint disease of the left foot was made within one year of the Veteran's military discharge, and there is no contention from the Veteran that this disorder manifested within a year of his separation.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Board will now address secondary service connection.

As noted above, the first element of secondary service connection requires evidence of a current disorder.  Here, as stated above, current diagnoses have been established.  

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for residuals of a right knee injury.  Thus, the Veteran has satisfied the second element of secondary service connection.
 
As previously mentioned, the third element of secondary service connection requires nexus evidence establishing a connection between the service-connected disability and the current disorder.  In this regard, there are positive and negative medical opinions of record.  

Specifically, in the May 1999 VA examination report, following a physical examination of the Veteran, the VA examiner wrote that the primary problem with the Veteran's left foot was related to diabetes with the development of Charcot's joint.  He added that the Veteran was describing overuse and that it represented a possibility, but not necessarily a reasonable medical probability, that the left foot disability was "due to" the right knee disability.  

In April 2007, Dr. M.G., the Veteran's private treating physician, found that the Veteran had left foot claw toes and Grade 1 Charcot left ankle joint "secondary to altered gait caused by right knee pain and arthritis and diabetes mellitus."  
In a June 2010 statement, Dr. M.G. noted an impression of "left foot with continued pain causing altered gait and continued knee pain."  Under the noted impression reads, "Bilateral knee [degenerative joint disease], right knee severe [degenerative joint disease], peripheral Neuropathy secondary to longstanding [diabetes mellitus] Type II, left foot claw toes and Grade 1 Charcot left ankle joint secondary to altered gait caused by right knee pain and Arthritis and [diabetes mellitus]."  Thus, it is unclear which disorder is causing or aggravating which disorder among the noted findings and which disorder is causing or aggravating which disorder when reading the impression in relation to the findings.  

In a July 2010 statement, Dr. S.G., the Veteran's private treating physician, opined that the Veteran has a "long standing problem with his right knee that has led to degenerative arthritis.  This in turn has caused more weight to shift to the left foot causing destructive forces on this structure."  Dr. S.G. then added that the Veteran has "adapted an altered gait secondary to the degenerative arthritic changes in both his knee and foot."  Thus, again, the latter statement conflicts with the prior statement. 

In June 2012, the Veteran was afforded a VA joint examination.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner opined that the current left foot disorder is less likely than not due to or aggravated beyond the natural progression by the residuals of the service-connected right knee injury.  

The June 2012 VA examiner reasoned that the left foot disorder is more likely due to the Veteran's non-service-connected osteoarthritis and diabetes causing osteoarthropathy (joint damage).  The examiner maintained that the preponderance of the medical evidence does not support contralateral (i.e., situated on, pertaining to, or affecting the opposite side) joint degenerative joint disease in the etiology or proximate cause of joint degenerative joint disease osteoarthritis.  The examiner cited to the medical literature, which stated that "osteoarthritis results from a complex interplay of multiple factors, including joint integrity, genetics, local inflammation, mechanical forces, and cellular and biochemical processes.  For the majority of patients, osteoarthritis is linked to one or more factors, such as aging, occupation, trauma, and repetitive, small insults over time."  The examiner also cited to additional recent medical literature, which stated that hammertoe most frequently results from wearing poorly fitting shoes that can force the toe into a bent position, such as excessively high heels or shoes that are too short or narrow for the foot.  Having the toes bent for long periods of time can cause the muscles in them to shorten, resulting in the hammer toe deficiency.  This is often found in conjunction with hallux valgus (bunions) or other foot problems.  It can also be caused by muscle, nerve, or joint damage resulting from conditions such as osteoarthritis, diabetes, rheumatoid arthritis, stroke, Carcot-Marie-Tooth disease, and Friedreich's ataxia.  The examiner cited to another piece of medical literature, which stated that bunions are mostly genetic, but that some experts are convinced that poor-fitting footwear is the main cause of bunion formation.  Arthritis of the big toe joint, diminished and/or altered range of motion, and discomfort with pressure applied to the bump or with motion of the joint, may all accompany bunion development.  Atop of the first metatarsal head either medially or dorso-medically, there can also arise a bursa that when inflamed (bursitis), can be the most painful aspect of the process.  In summary, the VA examiner provided a negative nexus opinion.

The Board finds the negative evidence outweighs the positive on the issue of secondary service connection.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As the VA examiner reviewed the claims file and provided a detailed explanation as to why the Veteran's left foot disorder is not caused or aggravated by his service-connected right knee disability, the Board finds the probative value of the June 2012 VA examination report is greater than the conclusory and internally inconsistent opinions of the treating physicians.  The Board finds that the 2012 VA examiner's opinion is more persuasive because of the acknowledgement of the medical literature concerning the Veteran's theory of entitlement (altered gait mechanics).  The 2012 VA examiner's opinion is actually consistent with the May 1999 VA's examiner underlying premise.  The Board notes that service connection may not be established on the basis of mere possibility of a relationship between the service connected disability and nonservice connected disability.  Rather, there must be a medical probability of such a connection.  Here, the May 1999 VA examiner specifically indicated that there was no reasonable medical probability that the left foot was due to the service connected right knee disability.  The Board has an obligation to consider and discuss the potentially favorable medical literature of record, but is not precluded from considering the extent to which a scientific theory is accepted in the scientific community when evaluating the evidence of record.  Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014).  The Board, when evaluating such evidence, cannot demand a level of acceptance in the scientific community greater than the level of proof required by the benefit of the doubt rule.  Id.  Here, the 2012 VA examiner has indicated that the preponderance of the medical evidence does not support contralateral joint degenerative joint disease in the etiology or proximate cause of joint degenerative joint disease osteoarthritis.  The April 2007/June 2010 and July 2010 treating physicians do not acknowledge the medical literature, and the opinions are confusing, containing internally inconsistent findings which significantly lessen their probative value.  Thus, for these reasons the Board is persuaded by the 2012 opinion and consequently, assigns the opinion great evidentiary weight.  Accordingly, the Board finds that the medical evidence is not in equipoise; instead, the negative nexus evidence outweighs the positive nexus evidence.  As such, service connection on a secondary basis is also not warranted.

In reaching this decision, the Board has considered the lay statements of record, to include those from the Veteran and his friends.  The Board acknowledges that the Veteran and his friends are competent, even as a layperson, to attest to factual matters of which they have first-hand knowledge, e.g., the Veteran shifting his weight and favoring his left leg and left foot because of his right knee disability.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (i.e., whether the Veteran's current left foot disorder is due to or aggravated by his right knee disability and whether the Veteran's current left foot disorder was incurred during his active military service) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that the Veteran or his friends possess the medical expertise to provide such an opinion, and the persuasive medical evidence is against the claim.  The June 2012 VA examiner considered the lay assertions in forming the medical opinion, but ultimately found that the Veteran's current left foot disorder was not caused or aggravated by his service-connected right knee disability, after a review of the claims file and the medical literature.  Thus, as previously stated, the persuasive medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for a left foot disorder, to include as secondary to the service-connected residuals of a right knee injury, is not warranted.



Reduction Claim

The Veteran seeks restoration of a 30 percent evaluation for the service-connected residuals of a right knee injury, effective March 1, 2008, to include the issue of whether the reduction to a 10 percent evaluation was proper.

By way of history, in September 1965, the RO granted service connection for the Veteran's right knee disability and awarded a 10 percent disability rating under 38 C.F.R. § 4.71a, DC 5259.  The disability rating was made retroactively effective from October 24, 1964, the day following the Veteran's discharge from the military.  The Veteran did not appeal this decision.

A subsequent July 1999 rating decision increased the disability rating for the service-connected right knee disability to 20 percent under 38 C.F.R. § 4.71a, DCs 5010-5260, retroactively effective from January 27, 1999.  An August 2000 rating decision increased the disability rating for the service-connected right knee disability to 30 percent under 38 C.F.R. § 4.71a, DCs 5010-5260, retroactively effective from April 26, 2000.  The Veteran did not appeal.

Based on a routine December 2006 VA joints examination, the RO issued a rating decision in December 2006 proposing to decrease the Veteran's disability rating for his right knee disability from 30 percent to 10 percent disabling.  In a January 2007 letter, the Veteran was given due process notice of the proposed reduction in the rating.  The letter also apprised him of his right to submit additional evidence to contest the reduction and request a pre-determination hearing.  The Veteran did not request a pre-determination hearing.  In a subsequent December 2007 rating decision, the RO reduced the rating for the right knee disability to 10 percent, effective from March 1, 2008.  The Veteran then perfected a timely appeal of the reduction issue.  

Generally, when a reduction in the evaluation of a service-connected disability or employability status is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and be furnished detailed reasons therefore.  38 C.F.R. 
§ 3.105(e).

In addition, the RO must notify the veteran that he or she has 60 days to present additional evidence showing that compensation should be continued at the present level.  If no additional evidence is received within the prescribed time period to contest the reduction, the proposed action may be accomplished.  The effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(e).

In this regard, the Board finds that the RO satisfied the procedural due process notification requirements under 38 C.F.R. § 3.105(e).  Specifically, after the proposed reduction in December 2006, the Veteran was given 60 days to present additional evidence and was notified at his address of record.  Subsequently, the final rating action was issued in December 2007 and the 30 percent rating for his service-connected right knee disability was reduced to 10 percent.  The effective date of the reduction, March 1, 2008, was the first day of the third month following the notice of the December 2007 rating decision.  Thus, the RO carried out the reduction in accordance with the procedural due process requirements of 38 C.F.R. § 3.105(e).

Here, the effective date of the prior 30 percent rating was April 26, 2000.  The effective date of the reduction to 10 percent was March 1, 2008.  Thus, the 30 percent rating was in effect for at least five years prior to the reduction.
The requirements for a reduction in the evaluation for disabilities in effect for five years or more are set forth at 38 C.F.R. § 3.344, which requires evidence of sustained material improvement that is reasonably certain to be maintained, as shown by full and complete examinations, to justify a reduction.  The United States Court of Appeals for Veterans Claims (Court) has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown, 5 Vet. App. at 421.  Thus, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement reflects an improvement under the ordinary conditions of life and work.  If there is any doubt, the rating in effect will be continued.  See Brown, 5 Vet. App. at 417-18.  

Hence, resolution of this case turns on whether VA provided the Veteran a full and complete evaluation and reduced his rating only upon a determination that it was reasonably certain that any improvement shown would be maintained under the ordinary conditions of life.  38 C.F.R. §§ 3.344(a), (c).

In reviewing the Veteran's pertinent and recent medical history, the Board notes that a July 2003 VA examination report shows that the Veteran walked with an antalgic gait.  He had no effusion or erythema over the right knee joint.  Range of motion was from 0 to 30 in the supine position and 0 to 70 in the seated position.  The Veteran had 5/5 muscle strength, and negative anterior and posterior drawer test, negative Lachman's test, and negative McMurray's test.  Medial and lateral collateral exam showed no motion with the knee at neutral and at 30 degrees.  

A November 2004 VA treatment record shows the Veteran lacked 5 degrees of extension and had 90 degrees of flexion.  He had 1+ varus deformity and a positive patellofemoral grind test.  No significant effusion was present.  There was no medial or lateral laxity in extension to 30 degrees or flexion.  Negative Lachman, negative pivot, and positive step-off.  McMurray's could not be detected.  The examiner noted that he discussed the options of treatment including total knee replacement. 

A March 2006 VA treatment record shows almost identical clinical findings as those described in the November 2004 VA treatment record.  The examiner diagnosed "end-stage osteoarthritis" and again addressed the option of total knee replacement.  

A December 2006 VA examination report shows there was tenderness over the patella along the joint space, medially and laterally.  There was some fullness of the joint but no obvious joint effusion.  Range of motion was 0 to 70 degrees.  There was no abnormal motion at 0 degrees or 30 degrees of flexion with valgus and varus stress applied on the medial and lateral collateral ligaments.  Anterior and posterior drawer signs were negative, as was McMurray's sign.  There was popping, and there was crepitation and grinding noted with range of motion. 

A January 2007 private examination report shows the examiner reported mild tenderness in the anterior patella in the patellofemoral joint.  There was mild swelling of the knee joint, and mild effusion.  There was moderate crepitation of the patellofemoral joint.  Extension and flexion were mildly limited with pain, which pain was noted to be mild.  Passive extension and flexion were both mildly limited with pain, which pain was noted to be mild.  Muscle strength was normal.  Muscle tone was normal.  The examiner noted that he discussed with the Veteran that, due to the severity of his right knee degenerative joint disease, a total knee replacement would ultimately be required. 

A March 2007 VA treatment record shows the Veteran lacked 5 degrees of extension and had 90 degrees of flexion.  He had 1+ varus deformity.  Positive patellofemoral grind test.  No significant knee effusion.  No medial lateral laxity. Positive tibial step-off and a negative Lachman.  The examiner entered an impression of end-stage osteoarthritis.  The examiner noted that he had discussed total knee replacement with the Veteran and made recommendations as to what the Veteran would need to do to get the anesthesia clearance. 

An April 2007 private examination report shows the examiner reported mild tenderness in the anterior patella in the patellofemoral joint.  There was mild swelling of the knee joint and mild effusion.  There was moderate crepitation of the patellofemoral joint.  Extension and flexion were mildly limited with pain, which pain was noted to be mild.  Passive extension and flexion were both mildly limited with pain, which pain was noted to be mild.  Muscle strength was normal.  Muscle tone was normal.

A December 2007 private examination report shows the examiner reported mild tenderness in the anterior patella in the patellofemoral joint.  There was mild swelling of the knee joint, and mild effusion.  There was moderate crepitation of the patellofemoral joint.  Extension and flexion were mildly limited with pain, which pain was noted to be mild.  Passive extension and flexion were both mildly limited with pain, which pain was noted to be mild.  Muscle strength was normal.  Muscle tone was normal.  The examiner noted that the examination revealed a 20-degree flexion contracture due to moderate to severe knee joint post traumatic debilitating degenerative joint disease with varus collapse.  He noted that the knee would likely require revision surgery due to the extent of degenerative joint disease and varus collapse. 

In the December 2007 rating decision that decreased the Veteran's disability rating from 30 percent to 10 percent disabling, the RO cited to the December 2006 VA examination and the private and VA treatment records as the primary basis for the proposal to reduce.  Specifically, the VA examiner did not provide a medical opinion concerning whether any improvement shown could be maintained under the ordinary conditions of life.  38 C.F.R. §§ 3.344(a), (c).  Further, the VA examiner, or the RO in the December 2007 rating decision, did not consider or address the January 2007 private treatment record, which, following a physical examination of the Veteran, found that, due to the severity of the degenerative joint disease of the right knee, a total knee arthroplasty (TKA) would "ultimately be required."  The VA examiner, or the RO in the December 2007 rating decision, also did not consider or address the March 2006 VA treatment record, which noted that a discussion had occurred with the Veteran requesting a total knee replacement treatment option under the advisement of his physician.  The recent statements from the Veteran and his friends regarding the severity of his right knee disability and how it had worsened recently were also not considered.  

Following the December 2007 rating reduction, the Veteran's treating private physician submitted a medical opinion in June 2010, in which he described the Veteran's right knee degenerative joint disease as "severe."

In April 2012, the Board remanded the claim for a VA examination and medical opinion for clarification of findings of record.  Following a physical examination of the Veteran and a review of the claims file, the June 2012 VA examiner determined that the Veteran's service-connected right knee disability had moderate functional limitation with bilateral knee degenerative joint disease and bilateral leg edema, grade 3.  The examiner opined that a Veteran with end-stage osteoarthritis with a recommendation for total knee replacement could still have a 5/5 muscle strength and normal muscle tone with ranges of motion between 0-5 degrees of extension and 30-90 degrees of flexion.  The examiner reasoned that while the strength examination involves the muscles against gravity and resistance, rotation of motion (ROM) pertains to the extent of joint movements.  The examiner pointed out that the flexion in a normal individual ranges between 0-140 degrees and full extension at 0.  At the examination, the Veteran's motor examination was 2/5 (active movement with gravity eliminated), and his ROM was not "well assessed due to grade 3 leg edema right > left that the [V]eteran can barely bend the leg."  The examiner noted that the right knee X-ray taken on February 24, 2012, showed "[s]evere tricompartmental osteophytosis/degenerative changes with several loose bodies."  The examiner added that a patient with a severe knee disability would need a total knee replacement.  He reasoned that the American Academy of Orthopedic Surgeons Online  Review on Osteoarthritis states several reasons why a doctor would recommend knee replacement surgery:  (1) a knee that has become bowed as a result of severe arthritis; (2) severe knee pain or stiffness that limits everyday activities, including walking, climbing stairs, and getting in and out of chairs (which may include a person who finds it hard to walk more than a few blocks without significant pain and may need to use a cane or walker); (3) moderate or severe knee pain while resting, either day or night; (4) chronic knee inflammation and swelling that does not improve with rest or medications; (5) knee deformity (i.e., a bowing in or out of the knee); and, (6) failure to substantially improve with other treatments, such as anti-inflammatory medications, cortisone injections, lubricating injections, physical therapy, or other surgeries.

In this case, it is quite apparent that, while the December 2006 VA medical examination findings and some of the VA and private treatment record findings were considered in terms of rating the Veteran's disability, the regulatory provisions concerning stabilization of disability evaluation pursuant to 38 C.F.R. § 3.344 were fully considered.  There was no consideration of the Veteran's medical history to determine if a full and complete examination had been conducted.  The reduction was based on one VA examination primarily without consideration of any sustained improvement or of the contrary medical evidence of record.  The provisions of 38 C.F.R. § 3.344 were not fully contemplated in the December 2007 rating decision that implemented the reduction.  The December 2007 rating decision stated that the evidence showed sustained improvement, but the rating decision based this conclusion primarily on the December 2006 VA examination.  The rating decision did not address the private and VA treatment records that argue against sustained improvement in the Veteran's right knee disability, as they suggest that the Veteran should undergo a total right knee replacement.  The subsequent June 2012 VA medical opinion, which was based upon a physical examination of the Veteran and a review of the claims file, determined that a severe knee disability would need a total knee replacement.  Pertinent post-reduction evidence favorable to restoring the rating must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  As described above, the VA and private treatment records documented that the Veteran needed a total knee replacement (and thus, based on the VA examiner's opinion, had a severe knee disability) prior to the RO's reduction of the disability rating.  A severe knee disability is consistent with a 30 percent disability rating under the knee regulations.  The RO did not consider the evidence regarding the total knee replacement in concluding that the evidence showed sustained improvement in the right knee that could be maintained under the ordinary conditions of life.  This evidence of the severity of the Veteran's service-connected right knee disability was available at the time of the RO's reduction, but was not addressed by the RO in the December 2007 rating decision.  Accordingly, the Board finds that the December 2007 rating decision that reduced the Veteran's right knee disability rating was improper.  Thus, restoration of the 30 percent disability evaluation for the Veteran's service-connected residuals of a right knee injury is warranted, effective March 1, 2008.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (improper reduction reinstated effective date of reduction).



ORDER

Entitlement to service connection for a left foot disorder, to include as secondary to the service-connected residuals of a right knee injury, is denied.

Entitlement to restoration of a 30 percent disability evaluation for the service-connected residuals of a right knee injury is granted, effective March 1, 2008.



____________________________________________
TANYA A. SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


